Citation Nr: 9919073	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right radius, currently rated as 10 percent 
disabling.

2.  Entitlement to secondary service connection for 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that denied an 
increased evaluation for residuals of a fracture of the right 
radius (rated 10 percent under diagnostic code 5299-5213), 
and denied secondary service connection for neuropathy.  The 
veteran submitted a notice of disagreement in July 1997, and 
the RO issued a statement of the case in September 1997.  The 
veteran submitted a substantive appeal in April 1998.


FINDINGS OF FACT

1.  Residuals of a fracture of the right radius are 
manifested primarily by decreases in the standard ranges of 
motion, traumatic arthritis, right lateral epicondylitis, and 
complaints of pain that produce some functional impairment.

2.  Neuropathy is causally related to the status post 
fracture of the right radius.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for residuals of 
a fracture of the right radius are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5010, 5213 (1998).

2.  Neuropathy is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from January 1972 to March 
1979.

Service medical records show that the veteran sustained a 
nondisplaced fracture of the right radius in August 1977 
while playing football.  His arm was placed in a cast, and 
his activities were limited.  The veteran was allowed to 
return to light duty after one month.

Service medical records show that the veteran complained of a 
minor ache at his right elbow when doing pull-ups in October 
1977.  It was recommended that the veteran lift weights for 
rehabilitation of his arm.

Post-service medical records show that an x-ray was taken of 
the veteran's right elbow in July 1982, and the radiographic 
report noted a deformity of the distal humerus.

The veteran underwent a VA examination in April 1994.  He 
reported difficulty on extension and difficulty holding any 
weight with his right arm.  Range of motion on the right 
elbow was 3 degrees to 134 degrees with a very slight loss of 
extension and some loss of flexion; supination was 70 
degrees, and pronation was 45 degrees (i.e., approximately a 
50 percent loss of pronation).  The veteran was tender all 
about the elbow.  There was no evidence of sensory loss in 
the hand, and Tinel's sign was negative over the ulnar nerve 
of the elbow.  The veteran was diagnosed with a history of 
fracture of his right elbow with residual decrease in range 
of motion, and with traumatic arthritis to the elbow 
secondary to fracture of the radial head and proximal radius 
in 1977.

A June 1994 RO rating decision granted service connection for 
residuals of a fracture of the right elbow, and assigned a 10 
percent evaluation under diagnostic code 5299-5213, effective 
from March 1994.

VA outpatient records for the period from December 1995 
through March 1996 show that the veteran complained of 
numbness and diminished grip episodically when his right hand 
was used more than usual.  An electromyography (EMG) study 
was conducted, which demonstrated normal motor and sensory 
conduction velocities for the right radial nerve from spiral 
groove to wrist.  Both sides were examined and results were 
symmetrical.  The veteran was diagnosed with neuropathy, as 
well as with carpal tunnel syndrome.

A March 1996 progress note from a VA neurophysiology clinic 
indicates that the "underlying nerve injury does not appear 
to account for pain," and that it is "conceivable that pain 
has a mechanical cause, [status post] broken distal [right] 
humerus 1977."  X-rays taken of the veteran's right elbow 
revealed a narrowing of the joint space medially.

An August 1996 report of an EMG study indicated that there 
was mild slowing of the right median motor conduction 
velocity of 45 meters per second, and slowing of the right 
ulnar sensory nerve conduction velocity at 45 meters per 
second and at the right dorsal ulnar sensory nerve conduction 
velocity of 46 meters per second with drop in amplitude down 
to 6 microvolts.  The impression was right ulnar neuropathy, 
and right median neuropathy based upon slowing of conduction 
velocity.

The veteran underwent a VA joints examination in September 
1996.  He reported his injury in service while playing 
football, and that he continued to have pain on motion after 
the cast was removed.  He also reported having physical 
therapy with weight lifting.  The veteran reported that, 
after returning to full duty, he was comfortable at first but 
then his symptoms started to return.  He reported having pain 
mainly upon lifting anything reasonably heavy.  The veteran 
reported that, after his separation from service in 1979, he 
had approximately 10 visits at various VA facilities for 
treatment of pain in the right elbow region through 1993.  
Beginning in 1994, the veteran reported having had several 
injections into the right elbow, which helped to relieve pain 
for the time being.  He reported still having pain when he 
picks up anything, and that he is unable to participate in 
sports of any kind.  Upon examination, there was tenderness 
at the right shoulder.  The veteran was able to get both 
hands to the back of the neck and waist easily, but passively 
the right shoulder showed only 60 degrees external rotation 
and 70 degrees internal rotation, while the left shoulder 
showed 95 and 90 degrees respectively.  The right elbow was 
sharply tender at the lateral epicondyle of the humerus and 
upon pressure over the radial head.  The right arm was 3/4 inch 
larger around than the left; the right elbow was 1/4 inch 
larger than the left; and the right forearm was 3/8's inch 
larger.  At the right elbow there was 10 degrees 
hyperextension, 138 degrees flexion (left elbow showed 14 
degrees and 138 degrees, respectively).  Both forearms 
pronated and supinated 90 degrees without apparent pain.  
Wrists and hands were not remarkable, and there was a 
negative Tinel's sign at the carpal tunnels and a negative 
Phelan at both wrists.

X-rays taken of the veteran's elbow in September 1996 showed 
evidence of a small bone spur on the radial head.  There was 
a mild bony overgrowth on the lateral column of the distal 
humerus consistent with an old, healed fracture.  There was 
no gross evidence of osteoarthritis.  The veteran was 
diagnosed with right lateral epicondylitis, status post right 
distal humerus fracture.

A January 1997 RO rating decision continued the 10 percent 
rating for residuals of a fracture of the right radius.

VA records show that the veteran underwent surgery on his 
right elbow in April 1997, where a right lateral epicondylar 
release was performed.  Physical therapy was to follow.  
Three weeks after surgery, the veteran reported that the pain 
was worse and that he could not even pick up a glass of milk.
 
A September 1997 RO rating decision assigned a 100 percent 
evaluation for residuals of a fracture of the right elbow, 
based upon surgical treatment necessitating convalescence, 
effective from April 1997, and then decreased the rating to 
10 percent effective from June 1997.

The veteran underwent a VA examination in October 1997.  He 
reported that he did not have much pain relief from his 
recent surgery, and that the pain extended down to the 
lateral aspect of the forearm and into the wrist.  He 
reported persistent right elbow pain and difficulty lifting 
heavy boxes.  Upon examination, the veteran was able to flex 
the right elbow to 130 degrees from full extension to full 
flexion.  Forearm supination was 70 degrees, and forearm 
pronation was 70 degrees.

An April 1998 RO rating decision continued the 10 percent 
rating for residuals of a fracture of the right radius.

B.  Legal Analysis-Entitlement to an increased evaluation 
for
residuals of a fracture of the right radius 

The veteran's claim for evaluation of residuals of a fracture 
of the right radius is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Traumatic arthritis is rated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5213.  Limitation of pronation of the forearm of the 
major upper extremity warrants a 20 percent evaluation if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation.  For a 30 percent 
evaluation, limitation of pronation of the major extremity 
requires motion loss beyond the middle of the arc.

The Board notes that full flexion of the elbow is from zero 
to 145 degrees; full supination of the forearm is from zero 
to 85 degrees; and full pronation of the forearm is from zero 
to 80 degrees.  38 C.F.R. § 4.71, Plate I.

A review of the record shows RO rating decisions that 
continued the 10 percent evaluation for residuals of a 
fracture of the right radius, based upon evidence showing a 
limited range of motion and pain.

The recent VA examinations show that the veteran was able to 
flex the right elbow to 130 degrees from full extension to 
full flexion.  Forearm supination was 70 degrees, and forearm 
pronation was 70 degrees.  The Board notes these ranges of 
motion are below the standard ranges of motion.  See 
38 C.F.R. § 4.71, Plate I.

The evidence also reflects that the veteran has persistent 
right elbow pain and that he cannot do any heavy lifting.  
Pain may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that he has functional impairment in his right elbow 
from pain that interferes with his ability to lift heavy 
boxes and makes it difficult for him to participate in sports 
of any kind.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.45, 4.59.

After consideration of all the evidence, including the 
veteran's statements, the Board notes that residuals of a 
fracture of the right radius are manifested primarily by 
decreases in the standard ranges of motion, traumatic 
arthritis, right lateral epicondylitis, and complaints of 
pain that produce some functional impairment.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to considerable pain on motion more nearly approximate the 
criteria for a 20 percent rating under diagnostic code 5299-
5213.  Accordingly, a rating of 20 percent is warranted.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no evidence in the record that residuals of a 
fracture of the right radius produce motion loss that is 
beyond the middle of the arc, or that flexion of the forearm 
is limited to 70 degrees, which would warrant a 30 percent 
rating.  Nor does the evidence reveal that the veteran's 
service-connected disability presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b)(1).  The veteran reportedly 
stopped working in 1992 due to elbow pain, but during the 
period on appeal he has been a student and there is no report 
or documentation of significant interference with that 
pursuit.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.






C.  Legal Analysis--Secondary Service Connection for 
Neuropathy

Again, the Board finds the veteran's claim to be well 
grounded, meaning it is plausible, and that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).

Service connection is in effect for residuals of a fracture 
of the right radius. The veteran has continued to complain of 
numbness and diminished grip episodically when his right hand 
was used more than usual.

There is competent medical evidence of record, showing that 
the veteran has an "underlying nerve injury" which has been 
associated, implicitly rather than explicitly, with the old 
fracture of the right radius.  The veteran has been diagnosed 
with right ulnar neuropathy and right median neuropathy, 
which were confirmed by an EMG study.  Given the location of 
the original injury, the findings of inflammatory debris at 
surgery, and the EMG diagnosis of ulnar and median 
neuropathy, the Board finds the evidence as to causation at 
least in equipoise, permitting a grant of service connection.

The Board finds that the veteran is entitled to combine 
separate evaluations for residuals of a fracture of the right 
radius and for neuropathy, where the symptomatology for each 
of these problems are distinct and separate.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The record shows that the 
symptomatology for residuals of a fracture of the right 
radius includes both painful and limited motion, while the 
symptomatology for neuropathy pertains to numbness, nerve 
injury, diminished grip, and loss of sensation.  Accordingly, 
the medical evidence demonstrates that these problems are 
distinct and separate.  Id.

In light of all evidence of record, the Board finds that the 
veteran's underlying nerve injury is causally related to the 
status post fracture of the right radius. Under the 
circumstances, the veteran prevails as to his claim for 
secondary service connection for neuropathy with application 
of the benefit of the doubt in his favor.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A 20 percent rating is granted for residuals of a fracture of 
the right radius, subject to the regulations applicable to 
the payment of monetary awards.

Secondary service connection for neuropathy is granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

